Citation Nr: 0907222	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-30 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to October 
1970.  There is no record of active service on land within 
Vietnam or in the territorial waters of Vietnam. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


A temporary stay of appellate review was placed on this case 
because it was affected by the decision issued by the U.S. 
Court of Appeals for Veterans Claims (Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The stay affected claims 
for service connection based on herbicide exposure in which 
the only evidence of exposure was the receipt of the Vietnam 
Service Medal, or service on a vessel off the coast of 
Vietnam.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the decision of the Court on May 
8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  Thus, as the appeal in the Haas case has 
been resolved, the stay on all cases previously affected by 
Haas has been lifted, and this case is appropriate for 
appellate review by the Board.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  



FINDINGS OF FACT

1.  The evidence preponderates against a finding that the 
Veteran either served on the ground in the Republic of 
Vietnam, served within the inland waters of Vietnam, or 
served in the waters offshore, during the Vietnam Era.  

2.  The evidence preponderates against finding that the 
Veteran developed diabetes mellitus in service, and 
preponderates against diabetes mellitus being otherwise 
causally related to the Veteran's period of service.  

3.  The evidence preponderates against the Veteran having 
manifested diabetes mellitus to a disabling degree within the 
first post-service year. 



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the decision of the U.S. Court 
of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case.  In March 2007, prior 
to initial adjudication of the Veteran's claim in April 2007, 
the RO sent the Veteran a letter informing him of the types 
of evidence needed to substantiate his claim and VA's duty to 
assist him in substantiating his claim under the VCAA.  He 
was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).  The letter also informed him of 
his ultimate responsibility to see that evidence to support 
his claim is obtained.  The letter also asked for specific 
information regarding the Veteran's claimed exposure to 
herbicides, and addressed development of his claim on a 
presumptive basis based on either herbicide exposure in 
service, or on a first-year-post-service presumptive basis.  
38 C.F.R. § 3.307, 3.309.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The March 2007 development letter 
appropriately addressed these elements, to the extent 
pertinent, including effective date and initial rating for an 
award of benefits.  However, such notice is ultimately moot 
in this case because the Board herein denies service 
connection for the Veteran's claimed diabetes mellitus.   

It appears that all evidence identified by the Veteran 
relative to his claim has been requested in this case, and 
all records received have been associated with the claims 
file.  The Veteran has not identified any other obtainable, 
pertinent evidence, not already of record, presenting a 
reasonable possibility of furthering the claim.  

Specifically, the Veteran, in submitted statements, asserted 
that he received treatment from a private medical group from 
1970 to the present, including for treatment of diabetes 
mellitus.  However, upon the Veteran's providing 
authorization to obtain those records, the RO in March 2007 
duly requested from that source private records of treatment 
for his claimed diabetes mellitus from 1970 to the present.  
The private source replied in March 2007 by providing records 
of treatment from 2002 to 2007.  In a further response by the 
Veteran thereafter in March 2007, he noted that the medical 
source had advised him that they had provided the VA with the 
requested records, and the Veteran then asked the RO to 
inform him as to whether the RO had not received the 
requested records.  

The RO had received the records submitted by the private 
provider, but, as noted above, they only dated from 2002 to 
2007 and hence did not support the claim, in that the records 
did not show findings or diagnoses of diabetes mellitus 
proximate to service.  By way of the appealed April 2007 
rating decision, as well as by the August 2007 SOC, the RO 
clearly informed the Veteran that the records received from 
the private source were only for treatment from 2002 to 2007.  
In the event that there were additional treatment records 
from that source revealing of findings of diabetes mellitus 
more proximate to service, the Veteran then had a duty to 
follow up, to assure that those records were obtained in 
furtherance of his claim, as he had been advised by the March 
2007 VCAA letter.  

The Board concludes that VA's duty to assist the Veteran in 
obtaining pertinent records, including from this private 
source, have been fulfilled in this case.  The Board notes in 
this regard that the Court has stated, "The duty to assist 
is not always a one-way street.  If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances [where his input is crucial for obtaining that 
assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  Accordingly, 
any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, service treatment records and service 
examination records present no findings or indications of 
diabetes mellitus, and there is no record of diabetes 
mellitus for decades post service.  In the absence of an 
event, disease, or injury in service upon which a VA 
examination opinion could be based addressing etiology 
related to service, the Board finds that a VA examination was 
not required in this case.  38 C.F.R. § 3.159(c)(4); 
McLendon.  As discussed below, notwithstanding the Veteran's 
assertions of symptoms of diabetes proximate to service, 
evidentiary support for that assertion is lacking.  Hence a 
medical opinion, in the absence of a sufficient evidentiary 
basis in the record to support that opinion, would not be 
probative in this case, and would serve no useful purpose.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development; it would only 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Claim for Service Connection for Diabetes Mellitus 

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation, 
in Haas v. Nicholson and Haas v. Peake, cited above.  Under 
the judicial precedent in the Haas case, in order for the 
presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran has made various arguments to support his claim 
for service connection for diabetes mellitus.  In his July 
2007 notice of disagreement he asserted that his "long hard 
life in the service" could not be ruled out as a cause of 
his current diabetes mellitus.  In a VA Form 9 submitted in 
September 2007, he contended that he developed symptoms of 
diabetes mellitus shortly after discharge from service, 
including exhaustion and frequent urination, and further 
asserted that he had become unconscious, was taken to the 
emergency room, and had to be hospitalized for 10 days.  In 
that Form 9 he argued that his symptoms shortly after service 
supported his claim of the onset of diabetes during service.  
In a further submission in November 2008 the Veteran asserted 
that the timing of onset of his diabetes mellitus was 
"pretty well established as having begun prior to his 
retirement from service."

However, service treatment records, service examination 
records, and post-service records do not reflect any medical 
findings of diabetes mellitus or symptoms thereof during 
service or proximate to service to support his assertions.  
There is also no lay evidence dating from service or 
proximate to service to support his assertions.  The RO 
expressly requested that the Veteran provide such evidence, 
but the Veteran has failed to do so, arguing simply that he 
should be afforded service connection for diabetes mellitus 
on a "presumptive basis" because onset in service should be 
presumed.  With all due respect, this appears to the Board to 
be little more than an unsubstantiated, circular argument.  
The Veteran has not presented evidence or indicated any 
source of evidence of medical findings of diabetes mellitus 
in service or proximate to service, and has presented no 
medical opinion evidence to support a causal link between 
service and diabetes mellitus.  

The presence of diabetes mellitus as a diagnosed disorder is 
a medical question beyond lay competence, and hence the 
Veteran's medically unsubstantiated assertions of onset of 
diabetes mellitus in service or proximate to service cannot 
serve to support the presence of that disorder at that time, 
to support the claim.  Espiritu; cf. Jandreau.   While it is 
true that his statements may serve to support the presence of 
lay-observable symptoms, there is simply no documentation of 
onset of those symptoms in service or proximate to service, 
and the Veteran's assertions of onset of symptoms proximate 
to service, by themselves, do not serve to establish the 
presence of the disorder to a disabling degree within the 
first post-service year, to support the claim on a first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 
3.309. 

Rather, the absence of supporting evidence of disability at 
that time, or ,for decades thereafter, overwhelmingly 
outweighs those assertions in this case.  The absence of 
documented complaints or treatment for decades following 
military discharge is more probative than the Veteran's 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

While the Veteran's statements are cognizable to support 
continuity of symptoms of diabetes mellitus from service, the 
Board also finds that his assertions years after service, by 
themselves, are insufficient to support a link between 
service and current diabetes mellitus to support the claim.  
38 C.F.R. §  3.303(b); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Jandreau; cf. Espiritu.  Further, there is 
no record of complaints or findings of diabetes until recent 
years, over three decades after his service retirement.  
Again, this weighs heavily against the claim, including on a 
direct basis.  See Curry; Maxson.  Considering the 
evidentiary record as a whole, the Board concludes that 
weight of the evidence is against continuity of 
symptomatology of diabetes mellitus from service to support 
the claim.  

With the preponderance of the evidence against development of 
diabetes mellitus in service, against continuity of 
symptomatology from service, and against a causal link 
between service and current diabetes mellitus, the Board 
finds the preponderance of the evidence against the claim on 
a direct basis.  38 C.F.R. § 3.303.  

The RO also considered the claim based on the presumption for 
diabetes mellitus available based on herbicide exposure in 
service in Vietnam.  However, while the Veteran's service 
personnel records support stationing in Guam from 1957 to 
1959, as a headquarters Senior Controller at the Anderson Air 
Force Base, with completed assignments including numerous B-
52 bomber combat missions, and while they also reflect that 
he was a much-decorated officer, they do not show that he set 
foot on the ground in Vietnam, or served in the inland waters 
of Vietnam, or served in the waters offshore, nor do they 
show that he was otherwise exposed to herbicides during his 
military service.  Thus, with the preponderance of the 
evidence against the Veteran's having set foot in Vietnam and 
against his otherwise having herbicide exposure in service, 
the Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) do not apply to this 
case.  

Because the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for diabetes mellitus is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


